                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JONATHAN PUCKETT,                                     )
           Petitioner,                                )
                                                      )
  v.                                                  )       No. 3:18-cv-1055-B (BT)
                                                      )
LORIE DAVIES, Director, TDCJ- CID,                    )
              Respondent.                             )


      ORDER DENYING PETITIONER’S MOTION TO AMEND OR SUPPLEMENT
             CLAIMS, ACCEPTING FINDINGS, CONCLUSIONS AND
          RECOMMENDATION OF THE UNITED STATES MAGISTRATE
           JUDGE, AND DENYING A CERTIFICATE OF APPEALABILITY

          The United States Magistrate Judge made findings, conclusions, and a

  recommendation in this case. After the findings, conclusions, and recommendation were

  filed, Petitioner filed a Motion to Amend/Supplement Claims. The District Court reviewed

  the motion and finds that the majority of the amended/supplemental claims that

  Petitioner now wishes to include in his petition have been addressed in the Magistrate

  Judge’s findings and conclusions. As an example, the Court notes that twenty-four claims

  in Petitioner’s motion concern claims for relief based on alleged errors that occurred prior

  to Petitioner’s entry of a nolo contendere plea.            As the Magistrate Judge’s findings,

  conclusions and recommendation explains, a guilty plea1 generally waives constitutional

  deprivations occurring prior to the plea. The District Court additionally finds that the

  claims in Petitioner’s motion are conclusory. “[M]ere conclusory allegations do not raise



  1
    A plea of nolo contendere is treated as an admission of guilt and the law applicable to a guilty plea
  is also applicable to a plea of nolo contendere. Carter v. Collins, 918 F.2d 1198, 1200 n. 1 (5th Cir.
  1990).

                                                     1
a constitutional issue in a habeas proceeding.” Smallwood v. Johnson, 73 F.3d 1343, 1351

(5th Cir. 1996) (quoting Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983)).


          Petitioner also filed objections, and the District Court has made a de novo review

of those portions of the proposed findings and recommendation to which objection was

made. The objections are overruled, and the Court accepts the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.


          IT IS THEREFORE ORDERED that the petitioner’s Motion to Amend/Supplement

Claims is denied.


          IT IS FURTHER ORDERED that the petition for habeas corpus relief pursuant to

28 U.S.C. § 2254 is denied.


          Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings

in the United States District Court, and 28 U.S.C. § 2253(c), the Court denies a

certificate of appealability.       The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists

would find this Court’s “assessment of the constitutional claims debatable or wrong,” or

(2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court]was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).11
1   1
        Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:
          (a) Certificate of Appealability. The district court must issue or deny a

                                                   2
   If petitioner files a notice of appeal,


   ( ) petitioner may proceed in forma pauperis on appeal.


   (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to

   proceed in forma pauperis.


SO ORDERED this 29th day of August, 2019.




                                        _________________________________
                                        JANE J. BOYLE
                                        UNITED STATES DISTRICT JUDGE




   certificate of appealability when it enters a final order adverse to the applicant.
   Before entering the final order, the court may direct the parties to submit
   arguments on whether a certificate should issue. If the court issues a certificate,
   the court must state the specific issue or issues that satisfy the showing required
   by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not
   appeal the denial but may seek a certificate from the court of appeals under
   Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
   extend the time to appeal.
   (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
   to appeal an order entered under these rules. A timely notice of appeal must be
   filed even if the district court issues a certificate of appealability.

                                             3
